                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   BLUEFIELD DIVISION


TEVAS HILL,

                              Petitioner,

v.                                                    CIVIL ACTION NO. 1:18-cv-00339
                                                      (Criminal No. 1:09-cr-00117)

UNITED STATES OF AMERICA,

                              Respondent.



                          MEMORANDUM OPINION AND ORDER


       On February 21, 2018, the Petitioner, proceeding pro se, filed his Motion for Relief

Pursuant to 28 U.S.C. § 2255 (Document 52).         By Standing Order (Document 53) entered on

February 23, 2018, the matter was referred to the Honorable Omar J. Aboulhosn, United States

Magistrate Judge, for submission to this Court of proposed findings of fact and recommendation

for disposition, pursuant to 28 U.S.C. § 636.

       On July 11, 2019, the Magistrate Judge submitted a Proposed Findings and

Recommendation (Document 66) wherein it is recommended that this Court deny the Petitioner’s

§ 2555 motion and remove this matter from the Court’s docket. Objections to the Magistrate

Judge’s Proposed Findings and Recommendation were due by July 29, 2019.

       Neither party has timely filed objections to the Magistrate Judge’s Proposed Findings and

Recommendation. The Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or
                                                1
recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

Failure to file timely objections constitutes a waiver of de novo review and the Petitioner’s right

to appeal this Court’s Order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363,

1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

       Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS that the Petitioner’s Motion for Relief Pursuant to 28 U.S.C. §

2255 (Document 52) be DENIED and that this matter be REMOVED from the Court’s docket.

       The Court DIRECTS the Clerk to send a certified copy of this Order to Magistrate Judge

Aboulhosn, counsel of record, and any unrepresented party.

                                             ENTER:          August 13, 2019




                                                2
